DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujikawa et al (2015/0330931).
Regarding applicant claim 1, Fujikawa et al discloses a grip sensor comprising: 
a base material; 5a sensor wire ([0024] “capacitive detectors may also serve as heater wires”); and 
a sensor circuit, wherein the base material is attached on a rim of a steering wheel, the sensor wire is disposed on the base material and includes a first end 10and a second end positioned to oppose the first end, the sensor circuit is electrically connected to the first end of the sensor wire ([0043]), 
the sensor wire includes a first wire portion and a second wire portion positioned on a direction of the second end with respect to the first wire portion, 15and in a state where the steering wheel is attached to a vehicle and a steering angle of the steering second wire portion is disposed at a seat surface opposing portion of the rim closer to a seat surface of a seat of the vehicle than the first wire portion 20is and is disposed far from the sensor circuit in electrical connection route, the sensor circuit being connected to the first end of the first wire portion, and the first wire portion is disposed at a non-opposing portion that is a site of the rim other than the seat surface opposing portion ([0045] “operation of a switch on an instrument panel of a driver seat”).
	Regarding applicant claim 2, Fujikawa discloses wherein the rim includes a front side positioned in a first direction parallel to a rotational axis of the steering wheel and a rear side positioned in a direction 28opposite to the first direction, the seat surface opposing portion is disposed on an outer peripheral surface positioned on an outermost side of the rim in a direction from a rotational center of the steering wheel toward sides of the rim, and 5the non-opposing portion includes the front side and the rear side of the rim ([0045]).
	Regarding applicant claim 3, Fujikawa discloses wherein the rim includes a front side positioned in a first direction parallel to a 10rotational axis of the steering wheel and a rear side positioned in a direction opposite to the first direction, the seat surface opposing portion is disposed on the rear side of the rim, and the non-opposing portion includes the front side of the rim and an outer 15peripheral surface positioned on an outermost side of the rim in a direction from a rotational center of the steering wheel toward sides of the rim ([0045]).
	Regarding applicant claim 4, Fujikawa discloses wherein the second wire portion is disposed at the seat surface opposing portion 20in the state where the steering wheel is 
	Regarding applicant claim 5, Fujikawa discloses wherein each of the first wire portion and the second wire portion is disposed on the base material in a zigzag 25manner ([0018]).
	Regarding applicant claim 6, Fujikawa discloses further comprising 29a power source unit that is electrically connected to the second end of the sensor wire and that heats the sensor wire by making current flow in the sensor wire ([0031] “power is supplied to the controller”).

	Regarding applicant claim 7, Fujikawa discloses steering wheel including the grip sensor according to claim 1 ([0070] “grip sensor of a steering wheel of a vehicle”).
	Regarding applicant claim 8, Fujikawa discloses a vehicle including the steering wheel according to claim 7 ([0070] “grip sensor of a steering wheel of a vehicle”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAE LENNY LOUIE whose telephone number is (571)272-5195.  The examiner can normally be reached on M-F 6AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.L.L/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661